Citation Nr: 0916671	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for head injury 
residuals. 

3.  Entitlement to service connection for a chronic back 
disability.

4.  Entitlement to service connection for bronchitis. 

5.  Entitlement to service connection for a left hand 
disability. 

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a left hip 
disability. 

8.  Entitlement to service connection for a left foot 
disability. 

9.  Entitlement to service connection for an eye disability.

10.  Entitlement to service connection for a left ear 
disability.

11.  Entitlement to service connection for emphysema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

Procedural history

The Veteran served on active duty in the United States Marine 
Corps from December 1978 to February 1979.

In a December 2004 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
PTSD, head injury residuals, back injury residuals and 
bronchitis.  The Veteran's claims of entitlement to service 
connection for disabilities of the left hand, neck, let hip, 
left foot, eye, left ear and emphysema were denied in an 
August 2005 rating decision.  The Veteran has perfected an 
appeal as to all issues listed above. 



 Motion to reschedule hearing

The Veteran was scheduled to appear for a hearing with the 
undersigned Veterans Law Judge (VLJ) at the RO on March 17, 
2009.  He failed to report for the hearing.  
 

On March 25, 2009, the Veteran's representative submitted a 
motion to reschedule the Veteran for a new hearing.  Attached 
to the motion was a letter from D.E., LCSW indicating that 
the Veteran was receiving therapy at a VA facility on the day 
of his hearing and was thus unable to attend.  

In this case the Board finds that a motion for a new hearing 
has been timely filed.  Furthermore, the Veteran has 
demonstrated good cause as to why he failed to report for his 
March 2009 hearing.  The motion for a new hearing is granted.  
See 38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Board has granted the Veteran's motion that his personal 
hearing be rescheduled.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should contact the Veteran through 
his representative and ascertain 
whether he wishes videoconference 
hearing or a Travel Board hearing at 
the RO.  Depending on his response, VBA 
should schedule the Veteran for the 
appropriate hearing.  The Veteran 
should be notified of the date, time 
and place of such a hearing by letter 
mailed to his current address of 
record, with a copy to his 
representative.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




